Citation Nr: 0123289	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  95-02 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for skin disease due to 
exposure to Agent Orange (AO).

2.  Entitlement to service connection for prostatitis due to 
exposure to AO.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




REMAND

The veteran had active military service from May 1968 to May 
1970.

This appeal to the Board of Veterans' Appeals (Board) 
originally arose from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  That decision denied entitlement to 
service connection for skin disease due to exposure to Agent 
Orange (AO) and for prostatitis due to exposure to AO, on the 
basis of the merits of the claims.  A May 1999 Board of 
Veterans' Appeals (Board) decision denied service connection 
for those claims on the basis that they were not well 
grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied, 524 U.S. 940 (1998).  The appellant 
subsequently filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (the Court).  

While the case was pending at the Court, the appellant's 
representative and the VA Office of General Counsel filed a 
joint motion for remand, requesting that the Court vacate the 
Board's May 1999 decision and remand the case for further 
development and readjudication.  In September 2000, the Court 
vacated and remanded that Board decision.

According to the Joint Motion granted by the Court, the 
parties agreed that the denial of service connection for skin 
disease and for prostatitis, both as due to exposure to Agent 
Orange (AO), should be remanded for two reasons.  First, 
because the Board discounted statements by the veteran and 
his ex-wife; with the Board stating that the veteran and his 
wife were not competent to provide medical opinions or 
diagnoses.  The Court noted that by so doing, the Board 
failed to consider provisions of 38 C.F.R. § 3.303(b) and the 
Court's holding in Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  The Court noted that 38 C.F.R. § 3.303(b) and the 
Court's holding in Savage permit lay evidence in some 
situations to satisfy certain requirements for a well 
grounded claim under Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  The Court determined that a remand was required to 
enable the Board to apply the provisions of 38 C.F.R. 
§ 3.303(b) to the facts of the case.

The second reason given for the September 2000 Court remand 
was that the Board had determined that the claims were not 
well grounded subsequent to the RO having addressed the 
claims on the merits.  The Court indicated that by so doing, 
the Board was not in compliance with Nolen v. Gober.  The 
Court noted that that case determined that once VA had found 
the case well grounded, VA waived any further challenge on 
that issue and was obligated to provide assistance to the 
veteran.  See Nolen v. Gober, 222 F.3d 1356 (Fed. Cir. 2000).  
The Court determined that in light of Nolen, a remand was 
necessary to enable the Board to apply the holding in Nolen 
to the facts of this case.  In this connection, the Court 
noted that under Bernard v. Brown, 4 Vet. App. 384, 393-94, 
when in a decision the Board addresses a question not 
addressed by the RO, the Board must consider (1) whether the 
claimant has been given both adequate notice of the need to 
submit evidence or argument on that question and an 
opportunity to submit such evidence and argument and to 
address that question at a hearing; and (2) if such notice 
has not been provided, whether the claimant has thereby been 
prejudiced. 

The September 2000 Court remand ordered that on remand, the 
Board should critically examine all evidence of record and 
provide a full written justification for its decision; 
address the arguments urged by the appellant in his brief 
submitted to the Court; and seek any other evidence it 
concludes is necessary for the timely resolution of the 
claim.  The Court stated that the appellant was free to 
submit additional evidence and argument regarding the claims 
on appeal.  

The Board notes that in his substantive appeal, the veteran 
reported that his prostatitis may be stress related.  The 
veteran is service connected for post traumatic stress 
disorder and thus, the Board construes this as an informal 
claim of entitlement to secondary service connection for 
prostatitis.  "BVA must review all issues which are 
reasonably raised from a liberal reading of the appellant's 
substantive appeal."  EF v. Derwinski, 1 Vet. App. 324, 326 
(1991) (quoting Myers v. Derwinski, 1 Vet. App. 127, 129 
(1991)).  The Board finds that the issue of entitlement to 
service connection for prostatitis as secondary to PTSD is 
reasonably raised by the record.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, (VCAA) a remand in 
this case is required for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (now codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp.2001)).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

The veteran is advised that the VCAA did not change the basic 
premise required to establish service connection.  A veteran 
seeking disability benefits must generally establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of her disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  Post-service symptomatology may also be 
considered; however, a medical opinion may still be required 
to establish service connection.  See Savage v. Gober, 10 
Vet. App. 488 (1997); 38 C.F.R. § 3.303(b) (2000).

Applicable criteria provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, if the 
veteran has a listed disease associated with exposure to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307 (2000).  Diseases 
associated with exposure to herbicide agents, listed in 38 
C.F.R. § 3.309 (2000), will be considered to have been 
incurred in service under the circumstances outlined in that 
section even though there is no evidence of such disease 
during the period of service.

If a veteran was exposed to an herbicide agent during active 
military, naval or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2000) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2000) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; multiple myeloma, 
respiratory cancers (cancers of the lung, bronchus, larynx, 
or trachea), and soft-tissue sarcoma. 38 C.F.R. § 3.309(e) 
(2000). For purposes of this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset. Note two following 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (2000).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984), does not preclude establishment of service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, while the 
record shows service in Vietnam but does not show that the 
veteran has been diagnosed with any of the above cited 
disorders listed under 38 C.F.R. § 3.307(d), he may 
nevertheless establish service connection with proof of 
actual direct causation. 

Regarding VA's duty to assist the veteran, VCAA in part 
provides that in the case of a claim for disability 
compensation, the assistance provided the veteran shall 
include providing a medical examination or obtaining a 
medical opinion when such opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d)(1)).  That 
section further provides that VA shall treat an examination 
or opinion as being necessary to make a decision on the claim 
if the evidence of record, taking into consideration all 
information and lay or medical evidence (including statements 
of the veteran) contains competent evidence that the veteran 
has a current disability or persistent or recurrent symptoms 
of disability, and indicates that the disability or symptoms 
may be associated with the veteran's active duty service, but 
does not contain sufficient medical evidence to make a 
decision on the claim.  38 U.S.C.A. § 
5103A(d)(2)(A),(B),(C)).

There is evidence of current skin disability and prostatitis.  
Post-service medical records include private and VA medical 
records from the 1980's showing treatment for skin problems 
involving the veteran's back, shoulders and feet; diagnosed 
variously as tinea corporis, tinea pedis, tinea versicolor, 
and seborrheic dermatitis.  Similarly, there are post-service 
medical records reflecting a diagnosis of chronic 
prostatitis.  

There is some medical evidence consistent with the veteran's 
assertion that his claimed skin disorder and prostatitis are 
related to service.  His wife has given a lay statement 
attesting as to symptomatology present when the veteran 
returned from service in Vietnam.  A private medical 
examination report of September 1987 reflects a recorded 
history of chronic fungal infection over the skin and back 
area secondary to exposure obtained while the veteran was in 
Vietnam; and another private record of hospitalization from 
January to February 1990 contains a diagnosis of chronic 
prostatitis, tested positive for "agent orange."  

The Board notes that there is conflicting evidence as to the 
presence of prostatitis and as to the nature of the veteran's 
current skin disorder.  While there are medical records 
containing a diagnosis of prostatitis, an August 1991 VA 
clinical record contains a diagnosis of no prostatitis.  

Therefore, under VCAA, to fulfill the statutory duty to 
assist, VA must provide the veteran a thorough and 
contemporaneous medical examination to determine the nature 
and extent of any current skin disease and/or prostatitis, 
and to obtain an opinion as to the etiology or origin of any 
such diagnosed disorders.  Further, this examination must 
take into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be fully 
informed.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Any 
post-service records regarding relevant treatment or possible 
etiology would be important and should be obtained prior to 
examination.  

The RO also should generally take all further appropriate 
action to ensure compliance with the provisions for notice 
and assistance to the claimant of the recently enacted 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act ( codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

2.  The RO should request that the 
veteran identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to the 
issues on appeal.  When the requested 
information and any necessary 
authorizations have been received, the RO 
should attempt to obtain copies of all 
pertinent records which have not already 
been obtained.  Failures to respond or 
negative replies to any request should be 
noted in writing and associated with the 
claims file.

3.  If the VA is unable to obtain all 
relevant records, the veteran should be 
notified of the records VA has been 
unable to obtain, the efforts taken by 
the Secretary to obtain those records, 
and any further action to be taken by VA 
with respect to the claim.  VA should 
also request that the veteran provide 
copies of such records.

4.  Thereafter, the RO should make 
arrangements for appropriate examinations 
to determine the nature and etiology of 
the veteran's claimed skin disorder and 
prostatitis.  The examiners should 
express opinions concerning whether any 
skin disorder and/or prostatitis is 
present, and etiologically related to the 
veteran's service as (1) due to exposure 
to Agent Orange; (2)  related to his 
service-connected post-traumatic stress 
disorder in the case of his claimed 
prostatitis; or (3) otherwise related to 
any incident of service.  The examiner 
should elicit from the veteran and record 
a full medical history and list of 
reported symptoms pertinent to the 
claimed disabilities on appeal here.  All 
necessary tests and studies should be 
performed; and all findings should be 
recorded in detail.  With any 
examinations performed, the claims folder 
must be made available to the examiner, 
and the examiner must review the 
appellant's records.  The examiners 
should note in the examination report 
that this has been accomplished.  Any and 
all opinions expressed must be 
accompanied by a complete rationale.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

5.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
corrective action must be taken.  38 
C.F.R. § 4.2 (2000); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  When the 
above actions have been completed, the 
regional office should then, consistent 
with all laws, regulations, and U.S. 
Court of Appeal for Veterans Claims 
decisions, again consider the questions 
of entitlement to service connection for 
a skin disease and prostatitis, both as 
due to exposure to Agent Orange, and the 
RO should consider the issue of 
entitlement to secondary service 
connection for prostatitis.  In concert 
with this, the RO should accomplish any 
further development needed.   On the 
secondary service connection issue, the 
RO must consider if the and diagnosed 
prostatitis is due to or aggravated by a 
service connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

In this process, the RO must comply with 
the provisions of the Veteran's Claims 
Assistance Act of 2000.  If the decision 
remains adverse to the veteran, or if a 
Notice of Disagreement is received as to 
any issue, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case, and 
should be afforded the applicable time 
period in which to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


